Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recites the phrase “or both.” It appears that there was an “either” or “one of” clause left out prior. For the sake of compact prosecution the Examiner will assume “either authenticate the user…,record for the user profile…, or both.” Appropriate correction is required. 
The remaining claims are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-10, 15-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2019/0122024) in view of Kamal (US 2016/0005038)


Regarding Claim 1,

Schwartz (US 2019/0122024) teaches system for authenticating a user associated with a plurality of user devices using a plurality of types of authentication information, the system comprising: an electronic computing device including an electronic processor, the electronic processor configured to: 
receive, a request to access sensitive information (Paragraph [0055] teaches requesting to perform a financial transaction)
send, to the user device, a request for a first accuracy measurement for a first type of authentication information (Figure 4A, 452 and associated text); upon receipt of the first accuracy measurement, determine whether the first accuracy measurement indicates that the accuracy of the first type of authentication information is below a predetermined threshold associated with the user device (Figure 4, 462, and associated text Verification does not match); 
when the accuracy of the first type of authentication information is below the predetermined threshold, send to the user device a request for a second accuracy measurement for a second type of authentication information (Figure 4B, 474, and associated text, Additional input);
upon receipt of the second accuracy measurement, determine whether the second accuracy measurement indicates that the accuracy of the second type of authentication information is above or equal to the predetermined threshold associated with the user device (Figure 4B, 458a, Authentication criteria satisfied, yes); 
and when the accuracy of the second type of authentication information is above or equal to the predetermined threshold, authenticate the user and lower the predetermined threshold for each user device associated with the user profile (Figure 4B, 460, update biometric data, also see Paragraph [0072] teaching the relaxed authentication threshold), record, for the user profile, an anomaly associated with the first type of the authentication information (Paragraph [0042] teaches match failures are added to the data set), or both.
Schwartz does not explicitly teach
receive, from a user device executing an application, a request to access sensitive information, wherein the user device is associated with a user profile;
Kamal (US 2016/0005038) teaches) a user device executing an application (Figure 3A, teaches mobile application) wherein the user device is associated with a user profile (Paragraph [0044] teaches wherein the user device is associated with a user profile);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schwartz with the application requesting sensitive information of Kamal
The motivation is to allow registration of multiple devices with a single user profile (Paragraph [0044])


Regarding Claim 3,

Schwartz and Kamal teaches the system according to claim 1. Schwartz teaches the electronic processor further configured to: receive, from a second user device associated with the user profile (Paragraph [0044] teaches wherein the user device is associated with a user profile and has a second device, a request to access sensitive information (Fig. 4A, shows receiving a request to access sensitive information); send, to the second user device, a request for a third accuracy measurement for the first type of authentication information, the second type of authentication information, or other type of authentication information; and when the third accuracy measurement is above or equal to the predetermined threshold, authenticate the user (Figure 4A, 456).

Schwartz and Kamal do not explicitly teach these steps are done
subsequent to lowering the predetermined threshold for each user device associated with the user profile
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schwartz to repeat the method a second time after lowering the threshold with a second device from Kamal and the results would be predictable (i.e. method step would repeat with second device from the same user profile)



Regarding Claim 4,

Schwartz and Kamal teaches the system according to claim 1. Schwartz teaches wherein the authentication information is one selected from the group consisting of a biometric identifier (Figure 4A, 452, Biometric Input), public key infrastructure certificate, a one-time password, and a username and password.


Regarding Claim 6,

Schwartz and Kamal teaches the system according to claim 1. Kamal teaches wherein a memory of the electronic computing device includes a mapping of a plurality of applications to types of authentication information and each of the plurality of applications is mapped to one or more types of authentication information that the application accepts as authentication for the user (Figure 2B, teaches the Any bank app that allows voice authentication)(Figure 3A teaches Rakuten app that accepts fingerprint authentication).

Regarding Claim 7,

Schwartz and Kamal teaches the system according to claim 1. Kamal teaches wherein the electronic processor is further configured to: receive a request to add a second user device to the user profile (Paragraph [0039] teaches registering device); and in response to receiving the request to add a second user device to the user profile, store, in the user profile included in a memory of the electronic computing device, a unique identifier for the second user device (Paragraph [0036] teaches storing unique identifiers and registered device data), types of authentication information accepted by the second user device, and a predetermined threshold associated with the second user device (Paragraph [0044] teaches second user device has the same biometric threshold as all the devices in the user profile).

Regarding Claim 8,

Schwartz and Kamal teaches the system according to claim 7. While Kamal teaches  wherein the request to add the second user device to the user profile (Paragraph [0044]) as well as an application allowing access to sensitive information associated with the user is installed in the second user device (Paragraph [0039]).
Kamal does not explicitly teach adding the device to the profile when the application is installed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the known methods of adding devices to profiles when an application is installed and the results would be predictable (i.e. adding a device to the profile would occur upon installation of an application)

Regarding Claim 9,

Schwartz teaches a method of authenticating a user associated with a plurality of user devices using a plurality of types of authentication information, the method comprising: generating, with a user device, a request to access sensitive information (Paragraph [0055] teaches requesting to perform a financial transaction); requesting, with the user device, a first type of authentication information; upon receipt of the first type of authentication information, determining whether the accuracy of the first type of authentication information is below a predetermined threshold associated with the user device; when the accuracy of the first type of authentication information is above or equal to the predetermined threshold, authenticating, with the user device (Figure 4B, 474, additional input, 458a Authentication criteria satisfied), the user and sending, to an electronic computing device, a notification of successful authentication (Paragraph [0055] “acceptance message”); and upon receipt by the electronic computing device of the notification of successful authentication, lowering the predetermined threshold (Figure 4B, 460, update biometric data, also see Paragraph [0072] teaching the relaxed authentication threshold)
Schwartz does not explicitly teach 
Kamal (US 2016/0005038) teaches) wherein the user device is associated with a user profile. a plurality of user devices associated with the user profile (Paragraph [0044] teaches wherein multiple user devices is associated with a user profile);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schwartz with the application requesting sensitive information of Kamal
The motivation is to allow registration of multiple devices with a single user profile (Paragraph [0044])

Regarding Claims 10, 15

Claims 10, 15 are similar in scope to Claims 3 and 7 and are rejected for a similar rationale.

Regarding Claims 16, 18, 20

Claims 16, 18, 20 are similar in scope to Claims 1, 3, 7 and are rejected for a similar rationale.

Claim 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2019/0122024) in view of Kamal (US 2016/0005038) in further view of Yoshikawa (US 2018/0218212)


Regarding Claim 2, 17

Schwartz with Kamal teaches the system according to claim 1. Kamal teaches wherein the electronic processor is further configured to: receive, from a second user device associated with the user profile, a request to access sensitive information (Paragraph [0044] teaches a second user device accessing information). However Schwartz and Kamal do not explicitly teach subsequent to recording the anomaly; and send, to the second user device, a request for a third accuracy measurement for a type of authentication information different than the first type of authentication information.
Yoshikawa (US 2018/0218212) teaches send, to the second user device, a request for a third accuracy measurement for a type of authentication information different than the first type of authentication information (Paragraph [0049] teaches a different type of authentication than a failed authentication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify subsequent to recording the anomaly in Schwartz, to use a second device in a profile taught by Kamal and switch the an authentication method that was different than the failed method.
The motivation is to avoid authenticating using a method that frequently fails (Paragraph [0049])

Regarding Claim 17,

Claim 17 is similar in scope to Claim 2 and is rejected for a similar rationale.


Claims 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2019/0122024) in view of Kamal (US 2016/0005038) in further view of Merrell (US 2020/0053077)

Regarding Claim 5,

Schwartz and Kamal teaches the system according to claim 1, but does not explicitly teach wherein the electronic processor is further configured to: revert the lowered predetermined threshold for each user device associated with the user profile to the predetermined threshold, after a predetermined amount of time has passed.

Merrell (US 2020/0053077) teaches revert the lowered predetermined threshold for each user device associated with the user profile to the predetermined threshold (Paragraph [0013]) teaches reverting biometric threshold once the temporary biometric template is no longer necessary)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Schwartz and Kamal with the reverting of the lowered threshold to the previous threshold
The motivation is to only adjust the biometric template while the user’s voice is changed due to a cold or the user’s black eye is present (Paragraph [0013])

Merrell still does not explicitly teach adjusting the threshold after a predetermined amount of time has passed.

The Examiner takes Official Notice that it is common to use a predetermined amount of time passing to revert back from a temporary state

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute reverting back to the biometric profile when the temporary biometric trait is no longer present with a set predetermined time period and the results would be predictable (i.e. the temporary biometric template of Merrell would expire after a set period of time)

Regarding Claim 19,

Claim 19 is similar in scope to Claim 5 and is rejected for a similar rationale.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439